MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                               FILED
      regarded as precedent or cited before any                           Mar 30 2020, 10:28 am

      court except for the purpose of establishing                             CLERK
                                                                           Indiana Supreme Court
      the defense of res judicata, collateral                                 Court of Appeals
                                                                                and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      David W. Stone IV                                        Curtis T. Hill, Jr.
      Anderson, Indiana                                        Attorney General of Indiana
                                                               Matthew B. MacKenzie
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Joshua Elroy Robinson,                                   March 30, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-1655
              v.                                               Appeal from the
                                                               Madison Circuit Court
      State of Indiana,                                        The Honorable
      Appellee-Plaintiff.                                      Mark Dudley, Judge
                                                               Trial Court Cause Nos.
                                                               48D01-0708-FA-138
                                                               48D01-0801-FC-33



      Kirsch, Judge.


[1]   Joshua Elroy Robinson (“Robinson”) appeals the sentence the trial court

      imposed after terminating his participation in Re-Entry Court. Even though

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1655 | March 30, 2020               Page 1 of 10
      Robinson claims he is raising one issue on appeal, he in fact raises two issues,

      which we restate as:


              I.       Whether sufficient evidence supported his termination
                       from Re-Entry Court;1 and


              II.      Whether we should remand this case for resentencing
                       because in ordering Robinson to serve his remaining
                       sentence in the Department of Correction, the trial court
                       erroneously concluded that it had no discretion regarding
                       what sentence to impose.


[2]   We affirm.


                                   Facts and Procedural History
[3]   On May 23, 2008, Robinson was convicted under cause number 48D01-0708-

      FA-138 of Class A felony possession of cocaine with intent to deal, Class A

      misdemeanor resisting law enforcement, and Class C misdemeanor operating

      without ever receiving a license (“Case 138”). Appellant’s App. Vol. II at 5, 84-

      86. On June 23, 2008, he was sentenced to an aggregate term of thirty-five

      years with twenty-five years executed in the Indiana Department of Correction

      (“DOC”) and ten years suspended to probation. Id. at 105-06. About eleven

      weeks later, Robinson was sentenced in a different case, cause number 48D01-

      0801-FC-33, (“Case 33”) to three years for Class D felony possession of




      1
        We recognize that Robinson’s prayer for relief does not ask us to reverse his termination from Re-Entry
      Court, but we address the sufficiency-of-evidence issue because Robinson devotes two pages of his brief to
      this issue.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1655 | March 30, 2020                   Page 2 of 10
      cocaine; Robinson was ordered to serve this sentence consecutively to the

      sentence imposed for this case. Id. at 124.


[4]   On May 16, 2016, Robinson filed a petition to modify sentence in both Case

      138 and Case 33, and on June 8, 2016, the trial court denied Robinson’s

      petition to modify. Id. at 9, 125-26. On June 26, 2017, Robinson filed an

      amended petition to modify sentence (“amended petition to modify”), again in

      both Case 138 and Case 33, and on August 14, 2017, Judge Mark Dudley

      (“Judge Dudley”) granted the amended petition to modify. Id. at 137-38, 142.

      Judge Dudley stayed the balance of Robinson’s executed sentence in both Case

      138 and Case 33 and ordered Robinson to participate in and successfully

      complete Madison County Re-Entry Court (“REC”), and if Robinson did not

      successfully complete REC, “he [would be] transported back to the [DOC] to

      complete his sentences.” Id. at 142. Robinson signed the Madison County

      Participation Agreement (“the Participation Agreement”), which required him

      to obey fifteen rules, including:


              1) I will report as directed. I will keep all appointments for . . .
              [t]reatment[, and a]ll other appointments ordered by the [c]ourt.


              ....


              5) I will obey all city, state, and federal laws. If I take part in a
              criminal act, I may be terminated from participating in [REC]. . .
              .


              ....


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1655 | March 30, 2020   Page 3 of 10
              10) I will consult [with] my probation officer and/or case
              manager before I make any changes in address, phone number,
              or employment. It is my responsibility to notify the Court if my
              employment or contact information changes.
Id. at 143-48.


[5]   At some point, a protective order was issued that prohibited Robinson from

      contacting his girlfriend, Ronica Cantrell (“Cantrell”). Id. at 15, 152. On April

      13, 2019, Case Manager Jason Dillmon (“Dillmon”) and Detective L.

      Dwiggins (“Dwiggins”) attempted to conduct a curfew check at Robinson’s

      home, but Robinson was not there. Id. at 151. Robinson’s mail had not been

      gathered for several days. Id. Dillmon left a note on Robinson’s door,

      instructing him to contact Dillmon. Id. Dillmon went to Robinson’s place of

      employment and concluded that Robinson was not there because Robinson’s

      vehicle was not there. Id. Dwiggins then drove by Cantrell’s residence to see if

      Robinson’s vehicle was in the area, but Robinson’s only known vehicle was not

      there. Id. However, a newer white GMC Yukon was parked at Cantrell’s

      residence. Id. Dwiggins eventually determined that the vehicle belonged to

      Robinson. Id. Robinson had not informed Dillmon that he had a new vehicle.
Id.


[6]   On April 18, 2019, Judge Andrea Warner Sims (“Judge Sims”) issued a hold

      order, directing the Sheriff of Madison County to incarcerate Robinson because

      of a possible violation of REC rules based on the events of April 13, 2019. Id. at

      149. On the same day that the hold order was issued, Robinson appeared


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1655 | March 30, 2020   Page 4 of 10
      before Judge Sims and admitted that: 1) he had received the written note that

      Dillmon left at Robinson’s residence; 2) he did not follow the directions on the

      written note; and 3) he had lied to Judge Sims earlier in the hearing when he

      claimed he did not have a new vehicle. Id. at 151.


[7]   On April 25, 2019, Robinson again appeared before Judge Sims and admitted

      that: 1) he had not told Dillmon that a protective order had been issued against

      him; 2) he had lied to Judge Sims when he had claimed to have contacted

      Dillmon the day after receiving Dillmon’s note; and 3) he had lied to Judge

      Sims when he had claimed he was home at the time of the curfew check when

      he was actually at Cantrell’s home, where his new vehicle was found. Id. at

      152; Tr. Vol. II at 8-19. On May 10, 2019, Dillmon filed a Notice of

      Termination Request, alleging that Robinson had failed to comply with the

      REC requirements. Appellant’s App. Vol. II at 150. Along with the notice,

      Dillmon submitted an infraction sheet, which chronicled Robinson’s failed drug

      screens, missed case management appointments, details about Dillon’s

      unsuccessful curfew check on Robinson on April 13, 2019, and Robinson’s

      admissions at the hearings before Judge Sims. Id. at 151.


[8]   On June 7, 2019, Robinson appeared before Judge Dudley and admitted that:

      1) he was not home on April 13, 2019 during the curfew check;, 2) he lied to

      Judge Sims when asked about that; 3) he lied to REC staff when he claimed to

      have called them the day after the curfew check; and 4) lying under oath

      constituted the crime of perjury. Tr. Vol. II at 8-19. Dillmon, after

      recommending that Judge Dudley terminate Robinson from REC, also

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1655 | March 30, 2020   Page 5 of 10
       recommended that Judge Dudley not place Robinson in community corrections

       because community corrections would not offer options that REC had

       provided. Id. at 31-32.


[9]    Before sanctioning Robinson, Judge Dudley stated:


               I’m the one that did the modification order. Now I don’t know
               why I did it that way it should have been probation and make it a
               term and I’m given more flexibility. . . . And so I don’t have a
               modification request. I don’t think I have any ability or authority
               to do anything other than lift the stay [of Robinson’s sentence]
               today.
Id. at 40. Judge Dudley ordered Robinson to serve the remainder of his

       sentences for both Case 138 and Case 33 in the DOC. Id. at 43-44. However,

       Judge Dudley found that the modification order allowed him to reduce

       Robinson’s supervised probation in Case 138 from ten years to five years, so

       Judge Dudley reduced Robinson’s supervised probation in Case 138

       accordingly. Id. at 45. Robinson now appeals.


                                      Discussion and Decision
[10]   Community corrections programs include “reentry court,” which is a “problem

       solving court focused on the needs of individuals who reenter the community

       after a period of incarceration and that may provide a range of necessary

       reintegration services for eligible individuals.” Ind. Code § 33-23-16-9; Ind.

       Code § 35-38-2.6-2. Community corrections is an alternative to commitment to

       the DOC and referral to such programs is a matter of trial court discretion.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1655 | March 30, 2020   Page 6 of 10
N.M. (J.) v. State, 62 N.E.3d 1224, 1229 (Ind. Ct. App. 2016). We review a

       decision to terminate a person’s participation in a community-corrections

       program the same way we review a trial court’s decision to revoke a person’s

       probation. Id. at 1229-30. We determine whether the evidence most favorable

       to the trial court’s ruling supports its determination that the State proved by

       preponderance that the person violated one or more conditions of their

       community corrections program. Id. We will not reweigh the evidence or

       judge the credibility of witnesses, and if there is substantial evidence of

       probative value to support the trial court’s decision, we will affirm its decision

       to terminate a person’s participation in a community-corrections program. Id.

       Similarly, a trial court’s sentencing decisions for such violations are also

       reviewable using the abuse of discretion standard. Prewitt v. State, 878 N.E.2d
184, 188 (Ind. 2007).


                                     I. Sufficiency of Evidence
[11]   Robinson first argues that the State failed to present sufficient evidence to prove

       that he violated the rules of the REC program. Specifically, he contends that in

       revoking Robinson from REC, Judge Dudley relied on actions that REC rules

       did not prohibit, such as Robinson’s failure to tell Dillmon that he had

       purchased a new vehicle. However, we do not address this specific claim

       because the State proved that some of Robinson’s actions did violate REC rules,

       including Robinson’s numerous lies when he testified under oath. Robinson

       admits he lied. Appellant’s Br. at 11. Among other things, Robinson lied when

       he testified before Judge Sims that he was actually at home when Dillmon came

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1655 | March 30, 2020   Page 7 of 10
       to Robinson’s home for a curfew check and also lied to Judge Sims when he

       claimed to have called Dillmon the day after the curfew check. Tr. Vol. II at 10,

       11, 16. Robinson testified that he knew that lying under oath was perjury, and

       that perjury was a crime. Id. A person commits perjury, a Level 6 felony, if he

       “makes a false, material statement under oath or affirmation, knowing the

       statement to be false or not believing it to be true.” Ind. Code § 35-44.1-2-1.

       Thus, the State proved by preponderance of the evidence that Robinson

       committed perjury and thus violated Rule 5 of the Participation Agreement,

       which required Robinson to “obey all city, state, and federal laws.” Appellant’s

       App. Vol. II at 145. The State also proved by a preponderance of evidence that

       Robinson violated Rule 1 of the Participation Agreement by showing that

       Robinson missed several drug screens and that he violated Rule 10 of the

       Participation Agreement by not telling his case manager that he had moved

       from his residence to his girlfriend’s home. Tr. Vol. II at 8-9. Thus, the State

       presented sufficient evidence that Robinson violated the rules of REC and was

       subject to termination from REC.


                   II. Trial Court’s Discretion Regarding Sanction
[12]   Robinson argues that Judge Dudley abused his discretion by ordering Robinson

       to serve the remainder of his sentence in the DOC because Judge Dudley

       erroneously concluded that his order that granted Robinson’s amended petition

       to modify sentence left him no other choice. Robinson cites Judge Dudley’s

       statements, in which Judge Dudley said the order that granted Robinson’s

       amended petition for modification left him no choice but to order Robinson to

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1655 | March 30, 2020   Page 8 of 10
       serve his full sentence in the DOC. Id. at 40. In support, Robinson directs us to

       Woods v. State, 892 N.E.2d 637 (Ind. 2008); Hampton v. State, 71 N.E.3d 1165

       (Ind. Ct. App. 2017), trans. denied; and Sullivan v. State, 56 N.E.3d 1157 (Ind.

       Ct. App. 2016). Robinson is correct that these cases hold that a trial court errs

       in determining that it has no discretion in imposing a sanction for probation

       violations where a plea agreement or prior order of a trial court appears to take

       away a trial court’s discretion in imposing a sanction. Woods, 892 N.E.2d at

       641-42; Hampton, 71 N.E.3d at 1173-74; Sullivan, 56 N.E.3d at 1161-62. Thus,

       Robinson asks us to remand this matter for re-sentencing.


[13]   However, these cases do not bear on our disposition of this appeal because

       Judge Dudley did, in fact, exercise discretion when he sanctioned Robinson.

       While we acknowledge that some of Judge Dudley’s statements would appear

       to indicate he exercised no discretion, other statements by Judge Dudley

       indicate that he did, in fact, exercise discretion when he sanctioned Robinson.

       This exercise of discretion is most evident when Judge Dudley considered

       Robinson’s lack of honesty and the nature of his violations of REC rules:


               [I] . . . understand that there has been a lot of talk about honesty
               and being truthful and I’ve put a very high premium on that. . . .
               Why do I do that? And I’m not going to give you the full half
               hour speech but . . . so you have understanding why I put such
               importance on it is um honesty is a hallmark of a rehabilitated life.
               Honesty with the very people that are there to help you is a
               hallmark of a rehabilitated life. . . . What I have is . . . is a clear
               violation of the rules. And it’s a big violation of the rules. The
               honesty with the Court, honesty with your case manager. And it
               wasn’t just an isolated one (1) time in front of Judge Sims when she

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1655 | March 30, 2020    Page 9 of 10
               caught you then you fessed up. You also lied to Mr. Dillmon at the
               time. And so you had time to contemplate you know I’ve
               already lied to Mr. Dillmon should I just keep doing this or
               should I be honest. You kept lying. And so that’s not a hallmark of a
               rehabilitated life.


       Tr. Vol. II at 43-44 (emphasis added). This language shows that Judge Dudley

       weighed heavily Robinson’s repeated lying. The decision to cite this factor and

       to weigh it heavily, calling it “a big violation of the rules,” tr. vol. II at 44, was

       within Judge Dudley’s discretion. See Johnson, 62 N.E.3d at 1229-30. Thus, we

       reject Robinson’s argument that Judge Dudley failed to exercise discretion in

       sentencing Robinson and, accordingly, deny Robinson’s request that we

       remand this case for resentencing.


[14]   Affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1655 | March 30, 2020   Page 10 of 10